MOORE, Circuit Judge
(concurring).
I cannot reconcile the thought expressed in the opinion that Addendum B might be determinative if the unfair labor practice charged were its original inclusion in the contract with the conclusion that it is not determinative because there can be read into it the exception of work preservation. To me the wording and intent of Section 8(e) are quite clear. Addendum B was designed to force Kerby and National to refrain from using Johnson’s dampers. But statutes mean only that which courts read into them and apparently a work preservation exception has been judicially so written. An affirmative declaration of such a purpose could easily have been written into the Addendum but I cannot quarrel with the court’s write-in of this assumed language nunc pro tunc in view of the National Woodwork Manufacturers and Houston Insulation Contractors cases (supra).